Citation Nr: 0528932	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-04 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a movement disorder 
with severe spasmodic torticollis and tremor of the right 
upper extremity.  


REPRESENTATION

John M. Shimkus, Member of Congress


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 20, 1962 to 
August 17, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the claim of entitlement to 
service connection for a movement disorder with severe 
spasmodic torticollis and tremor of the right upper 
extremity.  

In May 2003, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

This matter was previously before the Board in October 2003 
and February 2005, at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate review.  

Additional evidence was received from the veteran at the 
Board in August 2005.  This evidence has not been considered 
by the RO.  However, the Board notes that the additional 
evidence consists of a photocopy of a service medical record 
that was previously considered by the RO, and a statement 
from the veteran that reiterates contentions he has expressed 
on many previous occasions.  Therefore, as the additional 
evidence is duplicative of evidence that has been previously 
considered, the Board finds that it may proceed with 
consideration of this appeal without harm to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  A nervous condition was shown on examination for the 
purpose of enlistment, dated on March 26, 1962, and the 
veteran entered service on July 20, 1962.  

3.  A movement disorder with severe spasmodic torticollis and 
tremor of the right upper extremity is not related to service 
through incurrence or aggravation.  

CONCLUSION OF LAW

A movement disorder with severe spasmodic torticollis and 
tremor of the right upper extremity was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained and 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
regulations also define the obligation of VA with respect to 
its duty to assist the veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also specifically recognized that where the notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err as a result of not providing such notice 
specifically complying with section 38 U.S.C.A. § 5103(a), 
and 38 C.F.R. § 3.159, because an initial AOJ adjudication 
already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In September 2000, VA received the claim of entitlement to 
service connection for spasmodic symptoms from an in-service 
neck injury.  In March 2001, the RO mailed the veteran a pre-
adjudication VCAA letter which notified him of the evidence 
required to support his claim, of what portion of this 
evidence would be obtained by VA, and of what portion of the 
evidence it was the veteran's responsibility to submit.  The 
veteran was also advised to submit any evidence that supports 
his claim for service connection.  

The RO denied the veteran's claim in July 2001.  Upon 
receiving proper notification of the RO's denial, the veteran 
filed a timely Notice of Disagreement.  A Statement of the 
Case was issued in April 2002.  In May 2002, VA received the 
veteran's Substantive Appeal.  

The veteran presented personal testimony in May 2003 at a 
Travel Board hearing.  The hearing transcript indicated that 
the veteran's accredited representative withdrew 
representation of the veteran.  The claims file contained a 
May 2003 memorandum from the accredited representative, 
indicating that the representation was cancelled effective 
immediately.  

Thereafter, in October 2003, the Board remanded the issue for 
further development.  In accordance with the Board's Remand, 
the RO, via the Appeals Management Center (AMC), provided the 
veteran with a correspondence pertaining to VCAA.  

The May 2004 correspondence advised the veteran of the 
evidence VA received in connection with the claim.  He was 
again advised of the evidence VA was responsible for 
obtaining on his behalf, the evidence he was responsible for 
obtaining, and the evidence necessary to support the claim.  
The veteran was also asked whether he desired to obtain 
accredited representation, and he was provided with the 
appropriate form in order that he may appoint an accredited 
representative to represent him in the appeal.  The AMC 
issued a similar correspondence in July 2004.  The July 2004 
letter specifically notified the veteran to submit any 
evidence in his possession that pertains to his claim.  

The Board notes that in June 2004, the RO, via the AMC, 
received the veteran's power of attorney, which appointed a 
new accredited representative.  

The veteran received a Supplemental Statement of the Case in 
November 2004.  Thereafter, in February 2005, the Board 
remanded the issue again for further development of the 
claim.  After the development was accomplished, the AMC 
issued the veteran another Supplemental Statement of the 
Case, which was dated in June 2005.  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Accordingly, the Board will proceed 
to adjudicate the veteran's claim for entitlement to 
secondary service-connection.  

Factual Background

The service medical records revealed that on examination for 
enlistment purposes, dated on March 26, 1962, it was shown 
that the veteran suffered from a nervous condition, that is, 
the veteran placed a check mark in the box that read, 
"Yes," which corresponded to the box that read "nervous 
condition of any sort."  In his own words, the veteran 
stated that he was in very good health.  

The March 26, 1962 Report of Medical Examination showed that 
the veteran's neurological functioning was clinically 
evaluated as normal.  

A Consultation Report, dated on August 6, 1962, indicated 
that the veteran experienced coarse tremors in the upper 
extremities and neck muscles, noted as being present for 
approximately three years and described as progressive.  The 
record also stated that there was a familial history of the 
same condition.  

A Certificate from the Neuropsychiatric Service of the United 
States (U.S.) Army Hospital in Fort Jackson, dated August 7, 
1962, disclosed that the veteran had a tremor of the head and 
upper extremities; however, there were no neurological 
findings.  

An author of a statement, dated August 9, 1962, indicated 
that he knew the veteran for approximately two weeks.  He 
observed the veteran and described him as very nervous.  He 
stated that the veteran had difficulty in all phases of his 
training due to a nervous condition.  The author of the 
statement indicated that the veteran related that he had 
problems with his nerves prior to entering service.  

The August 16, 1962 Field Grade Officer's Evaluation Report, 
offered a detailed statement of information and 
recommendation based on an interview with the veteran.  It 
was noted that the veteran had a tremor, which caused the 
head and upper part of the body to shake very badly.  The 
interviewer stated that he talked with the veteran's father 
and observed that the veteran's father also had a tremor.  
The interviewer derived that the veteran's grandfather also 
had the same condition.  The interviewer's recommendation was 
that the veteran be separated from service.  

A Certificate from the U.S. Army Training Center, Infantry, 
dated on August 16, 1962, indicated that the veteran was 
impaired by a hereditary nervous condition for which there 
was no known cure.  The condition constantly affected him as 
he undertook the normal duties required of him during his 
basic training period.  The veteran was recommended for 
relief of military service.  

During the August 17, 1962 examination, for the purposes of 
relief from active duty training, in the veteran's own words, 
he stated that he was in good health.  The veteran placed a 
check mark in the box that read "no," which corresponded to 
the phrase that read "nervous condition of any sort."  

A Summary of Hospitalization Report signed by K.I., M.D., 
which indicated that the veteran was hospitalized in January 
1983 for evaluation and treatment of spasmodic torticollis, 
showed that the veteran related that the disorder had its 
onset in 1961.  He also related that during basic training he 
experienced difficulty performing his duties because his neck 
tilted to the side.  Thereafter, he was evaluated and 
received a medical discharge.  According to the veteran, in 
the 1960s, he began seeing a doctor in Evansville, Indiana 
for spasmodic torticollis.  

The Summary of Hospitalization Report detailed the veteran's 
reports of treatment and the examiner reported that the first 
obtainable medical records showed evaluation by a neurologist 
in November 1973.  As for the veteran's family history, the 
examiner reported that the veteran's sister and father were 
nervous; however the history was negative for torticollis.  
The pertinent impression was spasmodic torticollis.  

A correspondence from K.I., M.D., dated in March 1983, 
disclosed that the veteran was disabled by spastic 
torticollis of the fixed variety.  It was noted that the 
etiology of Spastic Torticollis was unclear, especially in 
the veteran's case; however, it was reported that the 
veteran's onset of spasmodic torticollis was in approximately 
1960.  It was additionally noted that the veteran's condition 
began to deteriorate in the 1970s.  Further, K.I., M.D. 
stated that the veteran was unable to work due to the 
disorder and associated liabilities, and was considered 
totally disabled.  

A correspondence from K.I., M.D., dated in May 1983, stated 
that the veteran demonstrated deterioration in his clinical 
condition, with increased neck pain, anxiety and insomnia.  
There was no etiology offered.  

A correspondence from R.J.Z, M.D., dated in July 1983, 
indicated that the veteran had a long history of spasmodic 
torticollis, which was evident by history and on physical 
examination.  The veteran was placed on a usual regimen for 
treatment of spasmodic torticollis, without any relief of his 
symptomatology.  R.J.A., M.D. opined that the veteran 
suffered from spasmodic torticollis and would continue to 
suffer from the disorder for an indefinite period of time, 
and that the disorder significantly impaired the veteran's 
ability to engage in gainful employment.  

In September 2000, the veteran claimed entitlement to service 
connection for spasmodic symptoms from a neck injury in 
service.  In the statement in support of the claim, also 
dated in September 2000, the veteran maintained that he 
injured his neck during basic training, and that he was 
discharged because he experienced spasms that began to 
worsen.  He stated that he was forced to discontinue working 
because of his spasms.  

A VA Neurological Initial Note, dated in March 2001, showed 
that the veteran was diagnosed by a non-VA medical provider 
in 1975.  The veteran indicated that the symptoms began while 
he was in service, and that he suffered from neck and 
shoulder pain due to spasms.  

On VA examination for Neurological Disorders, dated in March 
2001, the examiner noted that the claims file was reviewed.  
The veteran's chief complaint was a constant jerking of the 
facial, neck, and upper extremity muscles, as well as 
deviation of the neck to the left side.  His subjective 
complaints were an inability to keep the head still; neck 
pain; ineffective medications that resulted in no relief; an 
inability to obtain any gainful employment because of the 
movement disorder.  

Following a neurological examination, the veteran was 
diagnosed with a movement disorder, with severe spasmodic 
torticollis and tremor of the right upper extremity.  

The examiner explained that a review of the veteran's claims 
file revealed that he had tremors involving the upper 
extremity and neck muscle on August 6, 1962, as evidenced in 
the medical consultation sheet from the U.S. Army Hospital at 
Fort Jackson.  The examiner noted that the referenced report 
mentioned that the veteran had a family history of a similar 
condition, and that the veteran had tremors for approximately 
three years, which were progressive.  

Based on the information provided in the claims file and the 
examiner's clinical judgment, the examiner was of the opinion 
that the veteran's movement disorder began around 1962, it 
was present during the veteran's service; however, the 
examiner added that the disorder was not related to service.  

In connection with the August 2001 Notice of Disagreement, 
the veteran argued that his condition was neither genetic nor 
hereditary, and that none of his relatives had the movement 
disorder, to include his mother and father.  He stated that 
the condition was not noted on his enlistment examination, 
and because he was discharged as a result of the spasmodic 
disorder, the disorder must be service-related.  

In the veteran's statement, submitted with the May 2002 
Substantive Appeal, he reported that the spasmodic disorder 
did not pre-exist service.  He reiterated that no one in his 
family suffered from the disorder.  Most importantly, 
throughout the statement he made reference to an injury that 
he suffered during basic training.  He did not give any 
details of the injury.  

In an August 2002 statement, it was argued that the veteran 
was examined on August 7, 1962 by Captain L.F.M, Chief, 
Mental Hygiene Consultation Service, and that his report was 
not associated with the service medical records.  

The Board notes, however, that a review of the service 
medical records showed that this examination report was in 
fact associated with the record.  

The veteran presented personal testimony before the 
undersigned at a Travel Board hearing in May 2003.  During 
the hearing, the undersigned stated that there was a power of 
attorney associated with the claims file; however, the 
veteran was without representation at the hearing.  The 
veteran was asked whether he desired to continue the hearing.  
He responded in the affirmative.  

The veteran testified that he was injured when he fell off of 
a boat at some time during his several weeks of service.  He 
was medically discharged and his parents took him home.  

When asked whether he experienced any symptoms of the 
spasmodic torticollis prior to service, his answer was that 
he did not have symptoms prior to service, and the first time 
he experienced symptoms was in service.  The veteran 
testified that his parents, who were deceased, did not have a 
movement disorder.  

The record showed that by correspondence, dated in July 2004, 
J.S., Member of Congress, received an update from the AMC 
regarding the status of the veteran's claim.   

The August 2004 VA examination report showed that the claims 
file was reviewed and the examination was conducted by the 
same examiner that examined the veteran in March 2001, S.M., 
M.D.  The examiner reported that he obtained history from 
both the veteran and his wife.  The veteran's chief complaint 
was constant jerking of his facial, neck, and right upper 
extremity muscles, as well as deviation of the head to the 
left side.  

The veteran related that while he was in the service, he fell 
from a rope and injured his neck.  He related that he began 
to experience jerking of the neck muscles and tremors after 
the reported fall.  The examiner stated that there was no 
mention of any fall or neck injury in the claims file.  The 
presence of a family history of a similar condition was 
denied.  

The examiner essentially reiterated, and to some extent 
repeated, the history of the movement disorder that was 
initially provided in the March 2001 VA examination.  After a 
review of the veteran's systems, past medical examination, 
and personal history, a neurological examination was 
conducted.  The impression was movement disorder of a long 
duration.  The veteran had severe spasmodic torticollis and 
tremors of the right upper extremity.  His condition was 
slowly progressing, and he was unable to function or maintain 
any gainful employment.  

The examiner opined that the veteran's symptoms began 
somewhere around 1959, before he entered service.  The 
opinion indicated that it was least likely that the condition 
was related to service.  

In the veteran's statement in support of the claim, dated in 
August 2004, he reiterated that he was injured when he fell 
approximately 10 to 15 feet from a rope during basic 
training.  

In the February 2005 Remand, the Board instructed the RO, via 
the AMC, to ask the same VA examiner to render an opinion as 
to whether it was as least as likely as not that the 
veteran's movement disorder was aggravated by his several 
weeks of service.  

In accordance with the Board's February 2005 remand, the 
claims file was transferred to S.M., M.D. for review and 
compliance with the Board's Remands.  

In the March 2005 VA examination report, S.M., M.D. reported 
that the claims file was reviewed.  The examiner reiterated 
that the veteran had a movement disorder for a long duration.  
He had severe spasmodic torticollis and tremors of the right 
upper extremity.  The condition was reported as slowly 
progressing and he was unable to function or carry on any 
gainful employment.  

The examiner opined that it was least likely that the 
movement disorder was related to service, and it was least 
likely that the movement disorder was aggravated by service 
in 1962.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
Presumption of Soundness

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 C.F.R. 
§ 3.304(b).  

Aggravation of a Pre-service Disability

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2005).  

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  

Analysis

The veteran argues entitlement to service connection for a 
movement disorder with severe spasmodic torticollis and 
tremor of the right upper extremity.  A review of the record 
showed that his primary contention was that the movement 
disorder did not pre-exist service.  He also maintained and 
that his family did not have a history of any condition 
similar to the currently diagnosed movement disorder.  The 
record also showed that the veteran claimed incurrence of an 
injury when he fell 10 to 15 feet off of a rope during basic 
training. 

In summary, the Board finds that there is no presumption that 
the veteran entered service in a sound condition, as the 
March 26, 1962 examination for the purpose of enlistment 
showed that the veteran placed a check mark in the box 
designated as "yes," which corresponded with the phrase, 
"nervous trouble of any sort."  Given that the consultation 
sheet, dated August 6, 1962, reported that the veteran's 
coarse tremors were present for approximately three years and 
progressive, given that this history was almost certainly 
obtained from the veteran himself, given that the veteran's 
symptoms began almost immediately after entering service, and 
given the absence of any other neurological or psychiatric 
diagnosis, the Board finds that the veteran's positive 
reference to a history of nervous trouble at the time of the 
entrance examination can only be a reference to the spasmodic 
torticollis.  

A non-VA medical record from K.I., M.D., dated in January 
1983, disclosed that the veteran was hospitalized for 
evaluation of spasmodic torticollis.  The veteran related 
that the movement disorder had its onset in 1961, and that he 
began receiving treatment for the disorder in the 1960s.  In 
a March 1983 medical correspondence from K.I., M.D., it was 
noted that the etiology of the spasmodic torticollis was 
unclear.  

The VA examination dated in March 2001, reported that the 
movement disorder began around 1962, and that the disorder 
was present during service.  The examiner opined that the 
disorder was not related to service.  

During the May 2003 Travel Board hearing, the veteran 
testified that he fell off of a boat and injured himself, but 
offered no details of the injury.  

In August 2004, the VA examiner, after a review of the claims 
file, stated that the movement disorder was of a long 
duration.  Pursuant to the Board's February 2005 remand, the 
same VA examiner evaluated the veteran's claims file in March 
2005.  The examiner was of the opinion that it was least 
likely that the veteran's condition was service connected or 
related to service, and that it was least likely that his 
condition was aggravated by his several weeks of active 
service in 1962.  

Based on the foregoing evidence, the Board determines that 
the veteran was not in sound condition when he was accepted 
for service, as evidenced on the enlistment examination.  
Further, there is no competent medical evidence that 
establishes that the movement disorder was aggravated during 
service.  Therefore, the Board concludes that the veteran had 
a nervous condition when he entered service, which did not 
become aggravated therein.  

Because the veteran has argued that the movement disorder did 
not pre-exist service, and that he incurred an injury to the 
neck during service that caused the currently diagnosed 
movement disorder, the Board has considered entitlement to 
service connection on a direct basis.  

In order to establish service connection on a direct basis, 
there must be medical evidence of a current disability; 
medical evidence of an in-service incurrence of an injury; 
and medical evidence of a nexus between the claimed in-
service injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  There is no record of 
the veteran's claimed fall and in-service neck injury, and 
the VA examiner opined that the movement disorder was not 
related to service.  

Consequently, even if the Board agreed with the veteran's 
contention that the movement disorder did not pre-exist 
service and that the claimed neck injury caused his current 
movement disorder, which it does not, the claim still fails 
since there is no objective medical evidence linking the 
movement disorder to service.  

In conclusion, the veteran's record has not shown entitlement 
to service connection, on an aggravation theory or direct 
basis.  

The veteran's contentions are acknowledged.  He has indicated 
that he injured his neck in service, and that the injury 
resulted in his current movement disorder.  While the veteran 
is competent to comment on the symptomatology he has 
experienced over the years, without medical expertise or 
training, he is not competent to offer a medical opinion as 
to the etiology of the movement disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  



The Board has carefully considered the rule, but is unable to 
find that the positive and negative evidence is, under the 
applicable law, in balance.  Instead, the great weight of 
evidence is against the veteran's claim and the benefit-of-
the-doubt rule is inapplicable.  


ORDER

Entitlement to service connection for a movement disorder 
with severe spasmodic torticollis and tremor of the right 
extremity is denied. 



	                        
____________________________________________
	J. L. Prichard
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


